Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Arguments filed 15 July 2022 have been fully considered, but are not persuasive. Applicant argues the cited prior art cannot be combined to arrive at applicant’s invention, as claimed. In particular, applicant charges that Woo cannot disclose a shortening of the drive time because “the even frame period in Woo cannot be equal to a driving time of the second preset scanning driving signal” of claim 1. However, claim 1 specifically requires the “shortening a driving time of the second preset scanning driving signal, to allow the driving time of the second preset scanning driving signal to be shortened compared with a driving time of the preset data driving signal”, which, as shown below is accomplished by Woo. As defined in the rejection, where second preset driving signal (even frame) is shortened compared to drive time of first preset data driving signal (odd frame)), thus continuing to read upon applicant’s invention, as claimed. The new claim amendments, not argued by applicant, are addressed in the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5, 7, 11, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2015.0221265) in view of Woo (US 2012.0287100) in further view of Nagase (US 2004.0189586). 
Regarding claim 1, Huang disclose:
A driving method for a display panel, wherein the display panel comprises: a display array comprising pixels arranged in an array, each one of the pixels consisting of three subpixels; wherein the driving method comprises: acquiring a first preset scanning driving signal, a second preset scanning driving signal and a preset data driving signal; and taking time of scanning two adjacent rows of subpixels as a driving period, driving the pixels in an even-numbered column of a first row and the pixels in an odd-numbered column in a second row by the first preset scanning driving signal in the driving period, and driving the pixels in the odd-numbered column of the first row and the pixels in the even-numbered column in the second row by the second preset scanning driving signal in the driving period (see Fig. 3-7, 12-13; [0124-0134]; display array, subpixels 11, 12, etc. where each three is considered a pixel) where gate lines are sequentially driven with preset driving signals according to the clock signals, and data signals are applied with either positive or negative polarity to the even or odd columns of the sub-pixel units in the row direction); 
using a dot inversion data driving method to control the first preset scanning driving signal and the second preset scanning driving signal with respect to the preset data driving signal time, to drive two adjacent rows of subpixels in a same column, and the two adjacent rows of subpixels are arranged alternately with a high voltage and a low voltage (see Fig. 12-15; [0124-0134]; dot inversion driving method where adjacent pixels in same column in the row adjacent are alternately arranged with high (positive) and low (negative) voltages). 
setting polarity of two adjacent subpixels to be opposite (see Fig. 12-13, [0126]); 
driving the subpixels of a same column by a same data driving signal (see Fig. 3; data line 15).
Huang is not explicit as to, but Woo disclose:
shortening the driving time of the second preset scanning driving signal, to allow the driving time of the second preset scanning driving signal to be shortened compared with the driving time of the preset data driving signal, and to form a difference between a driving time of the first preset scanning driving signal and a driving time of the second preset scanning driving signal (see Fig. 5; [0057]; where second preset driving signal (even frame) is shortened compared to drive time of first preset data driving signal (odd frame); thus creating a difference between the drive time of the first and second preset scan signals). 
Therefore, it would have been obvious to one of ordinary ski8ll in the art prior to the effective filing date of applicant’s invention to combine the known techniques of Woo to that of Huang to provide a shorter gate pulse in the second driving signal after the longer, first driving signal, to predictably allow for the increased transmittance and higher display brightness ([0066]). 
Huang discloses at Fig. 3 subpixels in the same column connected to the same data signal line 15), but is not explicit as to, and Nagase disclose:
driving the two adjacent subpixels of the same column by the preset data driving signal, the preset data driving signal being an average value of historical driving signals of the two adjacent subpixels (see [0101-0108]; [0101], “The pre-writing data voltage is an average value of display voltages of all pixels along the data line for each of the frames and for each of the data lines.” [0105], “Next, an arithmetic unit calculates an average gray scale by averaging display gray scales of all pixels along the data line for each of the data lines by using data signals in the image memory (step P2), sets a data voltage corresponding to the calculated average gray scale to be a pre-writing data voltage (step P3) and outputs it as the pre-writing data voltage period C starts (step P4).”)
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of applicant’s invention to combine the known techniques of Nagase to that of Huang and Woo to average prior data values subsequent to driving the next frame as this was a technique known in the art in view of Nagase and would have been utilized for the purpose of the effect of pre-writing is sufficiently utilized to improve the writing efficiency without being accompanied by an increase in the process load or the cost ([0107]).

Regarding claim 5, the rejection of claim 1 is incorporated herein. Huang further disclose:
wherein after acquiring a first preset scanning driving signal, a second preset scanning driving signal and a preset data driving signal, and shortening the driving time of the second preset scanning driving signal, to allow the driving time of the second preset scanning driving signal to be shortened compared with the drive time of the preset data driving signal, the driving method further comprises: receiving an inversion signal, reversing the first preset scanning driving signal and the preset data driving signal according to the inversion signal, obtaining the inverted first preset scanning driving signal and the inverted preset data driving signal, shortening driving time of the inverted first preset scanning driving signal, to allow the driving time of the first preset scanning driving signal to be shorten compared with the driving time of the inverted preset data driving signal (see Fig. 12; [0124-0134]; gate lines are sequentially driven with preset driving signals according to the clock signals, and data signals are applied with either positive or negative polarity to the even or odd columns of the sub-pixel units in the row direction)
Regarding claims 7, 11, 13, and 18, claims 7, 11, 13 and 18 are rejected under the same rationale as claims 1, 5, 1, and 5, respectively. 

Claims 6, 12, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Woo and Nagase, in further view of Park (US 2016.0035265). 
Regarding claim 6, Huang and Woo are not explicit as to, but Park disclose:
the pixel comprise a first pixel and a second pixel which are alternately arranged in a column direction, wherein the first pixel is sequentially a red subpixel, a green subpixel, a blue subpixel and a white subpixel, and the second pixel comprises sequentially arranged a blue subpixel, a white subpixel, a red subpixel and a green subpixel; taking time of scanning two adjacent rows of subpixels as a driving period, driving the pixels in an even-numbered column of a first row and the pixels in an odd-numbered column in a second row by the first preset scanning driving signal in the driving period, and driving the pixels in an odd-numbered column of the first row and the pixels in an even-numbered column 14in the second row by the second preset scanning driving signal in the driving period, comprises: taking time of scanning two adjacent rows of subpixels as a driving period, driving the pixels in an even-numbered column of a first row and the pixels in an odd-numbered column in a second row by the second preset scanning driving signal in the driving period, and driving the pixels in the odd-numbered column of the first row and the pixels in the even-numbered column in the second row by the first preset scanning driving signal in the driving period, and driving the subpixels with dot inversion; wherein the first row is composed of the first pixel consisting of subpixels and the second row of subpixels is composed of the second pixel consisting of subpixels (see Fig. 1, 2; [0090, 0096]; where first pixel is RGBW and in same column, the second pixel are BWRG with dot inversion; where first row has first pixel with first sub-pixels and second row has second with second subpixels; see also Huang for pixels in odd and even columns driven with dot inversion )
Therefore, it would have been obvious to one of ordinary ski8ll in the art prior to the effective filing date of applicant’s invention to combine the known techniques of Park to that of Huang and Woo to provide and RGBW/BWRG pixel arrangement which would predictably allow for the display of a color image with improvement’s to the aperture ratio and transmittance ([0006]).
 Regarding claims 12 and 19 & 20, claims 12 and 19 & 20 rejected under the same rationale as claim 6 and 6, respectively. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621